Title: To George Washington from the Saint Marc (Saint Domingue) Council, 16 November 1793
From: Saint Marc (Saint Domingue) Council
To: Washington, George


          
            Monsieur le Président,
            A St marc, isle St Domingue,le 16 9bre 1793. 2e
          
          Nous avons l’honneur d’adresser à votre excellence un exemplaire du Traité fait entre
            les paroisses de St marc, des verrettes et de la petite rivière, Section de la colonie
            française de St Domingue. L’un de ces articles tend à
            rappeller ceux de nos freres qui chassés ⟨par⟩ le despotisme des Commissaires Polverel
            & Sonthonax ont trouvé un asile chez la genereuse nation dont vous avez assuré
            l’indépendance. Il est digne d’elle et de ⟨vous⟩ de leur donner le Signal de la
            résistance à l’opression, en leur transmettant notre voeu et notre exemple. Le
            témoignage de bienveillance et d’humanité que vous donneres tant à nous qu’à nos freres
            refugiés et déportés, a les invitant à venir reconquerir leurs propriétés, ajoutent,
            S’il est possible, aux Sentiments du profond respect avec lequel nous Sommes, De votre
            Excellence, Les très humbles & très obéissants Serviteurs.
          Les members du Conseil de Paix & d’union Séants à St marc.
          
            F. TrinquartPresidt
            Gornail aîné
            Morel
            ⟨Niel⟩
            Bretton des Chappelles
          
        